Exhibit 10.6(b)

June 1, 2015

Aventis Asset Management, LLC

2150 E. Lake Cook Road, Suite 720

Buffalo Grove, IL 60089

Attention:    Mr. Steve Hwang

 

Re:

Management Agreement Renewals

Dear Mr. Hwang:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2016 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

Commodity Advisors Fund LP.

 

  •  

MB Master Fund L.P.

 

  •  

Institutional Futures Portfolio L.P.

 

  •  

MSSB Spectrum Strategic L.P.

 

  •  

Managed Futures Premier Aventis II, L.P.

 

  •  

MSMF Custom Solutions Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Patrick T. Egan at 522 Fifth
Avenue – 7th Floor, New York, NY 10036 or fax to 866-428-9026. If you have any
questions, I can be reached at 212-296-6808 or contact Jack Yuen at
212-296-1320.

Very truly yours,

CERES MANAGED FUTURES LLC

By:    /s/ Patrick T. Egan   Patrick T. Egan   President and Director

 

AVENTIS ASSET MANAGEMENT, LLC By:   /s/ Steve Hwang

Print Name:  

Steve Hwang

PE/kg  